DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Final rejection sent 7/8/2021 is withdrawn and new non final rejection is recited below.  

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 3, it is indefinite as to whether the “second element” refers to the second solder element in line 2 or some other element.  For purposes of examination the first interpretation will be used.  Claims 2-10 do not clear up the indefinite limitation of claim 1. 
Claim 1 recites the limitation "second element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 11-12, 15, 21-22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0047261) (“Lu”) in view of Xu (US 2016/0358834) (“Xu”). 
With regard to claim 1, figures 1(a) and 2(b) of Lu discloses a method for forming a package structure 200, comprising: forming a first solder element (dam 113 on left side of die 131, fig. 2(b)) and a second solder element (dam 113 on right side of die 131, fig. 2(B)) over a substrate 100, wherein the first solder element (113 on left side of 131, fig. 2(B)) and the second element (113 on right side of 131, fig. 2(B)) together laterally surround a region (region under die 131) of the substrate 100, and the first solder element (113 on left side of 131, fig. 2(B)) and the second solder element (113 on right side of 131, fig. 2(B)) are separated from each other: disposing a semiconductor die structure 131 over the region 112 of the substrate 100; dispensing a polymer-containing liquid 123 onto the region of the substrate 100, wherein the first solder element (113 on left side of 131, fig. 2(B)) and the second solder element (113 on right side of 131, fig. 2(B)) together confine the polymer-containing liquid (“liquid organic resin”, par [0034]) to being substantially inside the region 112; and curing (“subsequently cures”, par [0034]) the polymer-containing liquid (“liquid organic resin”, par [0034]) to form an underfill material 123.
Lu does not disclose reflowing the first solder element and the second solder element such that the first solder element and the second solder element link together. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu.  
With regard to claim 3, Lu and Hosokawa do not disclose that the reflowing of the first solder element and the second solder element is performed before the polymer-containing liquid is dispensed.
However, figures 1A-1B of Xu discloses the reflowing (“reflow process”, par [0047]) of the first solder element (one of the “plurality of separate barrier elements”, par [0047]) and the second solder element (element adjacent to one of the “separate barrier elements”, par [0047]) is performed before the polymer-containing liquid 103 is dispensed (“sealing member 103 may seal the semiconductor chip 102, the electrode pad 105, the first bonding member 101a, and the lead wire W in the space laterally defined by the second bonding member 101b and the barrier member 104”, par [0044]).

With regard to claim 4, figures 1(a), 1(b), and 2(b) of Lu discloses of the semiconductor die structure 131 is a die package 200 having at least one semiconductor die 131, and the semiconductor die structure 131 is bonded onto the substrate 100 through solder bumps 125.
With regard to claim 11, figures 1(a), 1(b), and 2(b) of Lu discloses a method for forming a package structure, comprising: forming a plurality of solder elements 113 over a substrate 100, wherein the solder elements 113 are separated from each other (“plurality of broken segments”, par [0040]), and the solder elements 113 together laterally surround a region 112 of the substrate 100; bonding a semiconductor die 131 structure over the region 112 of the substrate 100 through bonding structures 125; introducing an underfill material 123 onto the region 112 surrounded by the solder elements 113, wherein the solder elements 113 substantially prevent the underfill material 123 from flowing outside of the region 112; and curing (“subsequently cures”, par [0034]) the underfill material 123.
Lu does not disclose reflowing the solder elements and the bonding structures, wherein at least two of the solder elements link together after reflowing the solder elements and the bonding structures. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu.  
With regard to claim 12, Lu does not discloses forming a second solder element, wherein the second solder element and the solder elements together surround the region, and the second solder element extends across a gap between two of the solder elements.
However, figures 1A-1B of Xu discloses forming a second solder element (element adjacent to one of the “separate barrier elements”, par [0047]), wherein the second solder element (element adjacent to one of the “separate barrier elements”, par [0047]) and the solder elements together (one of the “plurality of separate barrier elements”, par [0047]) surround the region (region surrounded by barrier member 104 in fig. 1B), and the second solder element (element adjacent to one of the “separate 
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu.  
With regard to claim 15, Lu does not disclose that all of the solder elements link together to continuously surround the region after reflowing the solder elements and the bonding structures.
However, figures 1A-1B of Hosokawa discloses that all of the solder elements (“plurality of separate barrier elements”, par [0047]) link together (“barrier member 104 may be formed by integrally connecting the plurality of separate barrier elements to one another through a solder print process and a reflow process”, par [0047]) to continuously surround the region (region surrounded by barrier member 104 in fig. 1B) after reflowing the solder elements (“plurality of separate barrier elements”, par [0047]) and the bonding structures 101b.
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu.  

Lu does not disclose reflowing the metal-containing elements such that at least two of the metal-containing elements link together. 
However, figures 1A-1B of Xu discloses reflowing (“reflow process”, par [0047]) the metal-containing elements (“plurality of separate barrier elements”, par [0047]) such that at least two of the metal-containing elements (“plurality of separate barrier elements”, par [0047]) link together (“barrier member 104 may be formed by integrally connecting the plurality of separate barrier elements to one another through a solder print process and a reflow process”, par [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu. 

With regard to claim 24, figures 1(a)-1(b) of Lu disclose that the semiconductor die structure is a die package 200 having at least one semiconductor die 131.
With regard to claim 27, Lu does not disclose that all of the metal-containing elements link together to continuously laterally surround the region after the reflowing of the metal-containing elements.
However, figures 1A-1B of Xu discloses that all of the metal-containing elements (“plurality of separate barrier elements”, par [0047]) link together (“barrier member 104 may be formed by integrally connecting the plurality of separate barrier elements”, par [0047]) to continuously laterally surround the region (region surrounded by barrier member 104 in fig. 1B) after the reflowing (“reflow process”, par [0047]) of the metal-containing elements (“plurality of separate barrier elements”, par [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the broken segments of dam of Lu integrally connected together through a reflow process as taught in Xu in order to easily form a continuous ring-shaped dam to fence-in the chip and accommodate the sealing member in the space laterally defined by opposing portions of the barrier member.  See par [0042] of Xu.

Claims 2, 14, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Xu (US 2016/0358834) (“Xu”), and Kazem-Goudarzi et al. (US 5,540,379) (“Kazem”). 

However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has at least one opening 112 partially exposing the substrate 100; applying a solder paste (“dual-alloy solder paste”, col. 4 ll. 41) over the stencil 110, wherein a portion of the solder paste 150 is disposed over the substrate (100, 105) through the at least one opening 112 to form the first solder element 150 and the second solder element (another 150); and removing the stencil 110.
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam of Lu using the stencil as taught in Kazem in order to confine the dual alloy solder composition to the immediate area of the solderable pad.  See col. 6 ll. 10-13 of Kazem. 
With regard to claim 14, Lu and Xu do not disclose disposing a stencil over the substrate, wherein the stencil has a plurality of openings partially exposing the substrate; squeezing a solder paste over the stencil, wherein a portion of the solder paste is squeezed onto the substrate through the openings to form the solder elements; and removing the stencil.
However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has a plurality of openings 112 partially 
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam of Lu using the stencil as taught in Kazem in order to confine the dual alloy solder composition to the immediate area of the solderable pad.  See col. 6 ll. 10-13 of Kazem. 
With regard to claim 23, Lu and Xu does not discloses disposing a stencil over the substrate, wherein the stencil has at least one opening partially exposing the substrate; applying a solder paste over the stencil, wherein a portion of the solder paste is disposed over the substrate through the at least one opening to form the metal-contain elements; and removing the stencil.
However, figures 1-3 of Kazem discloses disposing a stencil 110 over the substrate (100, 105), wherein the stencil 110 has at least one opening 112 partially exposing the substrate 100; applying a solder paste (“dual-alloy solder paste”, col. 4 ll. 41) over the stencil 110, wherein a portion of the solder paste 150 is disposed over the substrate (100, 105) through the at least one opening 112 to form the metal-contain elements 150; and removing the stencil 110.
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam of Lu using the stencil as taught in Kazem in order to confine the dual alloy solder composition to the immediate area of the solderable pad.  See col. 6 ll. 10-13 of Kazem. 

Claims 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Xu (US 2016/0358834) (“Xu”), and Kawamura et al. (JP 2006140327) (“Kawamura”)
With regard to claim 5, Lu and Xu do not disclose reflowing the solder bumps, and the reflowing of the first solder element and the second solder element and the reflowing of the solder bumps are simultaneously performed.
However, figures 1 and 5(d) of Kawamura discloses reflowing the solder bumps 22a, and the reflowing of the first solder element (8 on left side of 9, fig. 1) and the second solder element (8 on right side of 9, fig. 1) and the reflowing of the solder bumps 22a are simultaneously performed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the dam and solder balls of Lu simultaneously as taught in Kawamura in order to effectively suppress the outward flow of the underfill material without increasing the number of manufacturing steps.  See par [0094] of Kawamura. 
With regard to claim 6, Lu and Xu do not disclose forming a third solder element over the substrate; and disposing a surface mounted device over the third solder element.
However, fig. 2 of Kawamura discloses a third solder element (solder under electronic component 11 in fig. 2) over the substrate 1; and disposing a surface mounted device 11 over the third solder element (solder under electronic component 11 in fig. 2).

With regard to claim 7, Lu and Xu do not disclose further comprising reflowing the third solder element wherein the reflowing of the first solder element and the second solder element and the reflowing of the third solder element are simultaneously performed.
However, figs. 1-2 of Kawamura discloses reflowing the third solder element (solder under 11) wherein the reflowing of the first solder element (8 left of 9 in fig .1)  and the second solder element (8 right of 9 in fig. 1) and the reflowing of the third solder element (solder under 11) are simultaneously performed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Lu with the electronic component as taught in Kawamura in order to provide small components such as an electric field capacitor.  See par [0038] of Kawamura. 
With regard to claim 8, Lu and Xu do not disclose that the third solder element is positioned outside of the region surrounded by the first solder element and the second solder element.
However, figure 1 of Kawamura discloses that the third solder element (solder under 11) is positioned outside of the region (region under 9) surrounded by the first solder element (8 left of 9 in fig. 1) and the second solder element (8 right of 9 in fig. 1).
. 

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Xu (US 2016/0358834) (“Xu”), and Saeidi et al. (US 2014/0061893) (“Saeidi”). 
With regard to claim 9, Lu and Xu do not disclose that disposing an anti-warpage ring over the substrate. .
 However, figure 13 of Saeidi discloses anti-warpage ring 1302 over the substrate 308 after reflowing the [solder] 316.
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Lu with the stiffener as taught in Saeidi in order to provide greater rigidity and reduce warp of package.  See par [0070] of Saeidi.  

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2017/0047261) (“Lu”), Xu (US 2016/0358834) (“Xu”), and Nagar et al. (US 2013/0284796) (“Nagar”).
With regard to claim 10, Lu and Xu do not disclose attaching an anti-warpage ring onto the substrate after reflowing the [solder]; and applying an external force to the anti-warpage ring to reduce degree of warpage of the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Lu with the stiffener as taught in Nagar in order to add rigidity to the substrate and protect the other components that are attached to the substrate. See par [0039] of Nagar. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see page 11, filed 9/7/2021, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (US 2016/0358834).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        10/6/2021